Appeal from an order of the Tompkins County Court. In this coram nobis proceeding appellant swears that a representative of the Tompkins County District Attorney’s Office promised him that if he would plead guilty to burglary in the second degree on May 12, 1943, he would receive a suspended sentence; that he acted on the promise but was sentenced to Elmira Reformatory. He was then seventeen years old. The District Attorney in office at that time has filed an affidavit in which he swears that he made no such promise and that there was no assistant district attorney. The issue of fact thus raised requires a trial. (People v. Bichetti, 302 N. Y. 290, 294.) Order dismissing petition reversed, on the law, and a new trial directed. Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ., concur.